The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Must the Oklahoma War Veterans Commission comply with the procedure prescribed by 75 O.S. 308 [75-308] (1971) when it wishes to make changes in criteria for establishing maintenance charges at the Oklahoma Veterans Centers ? Your request states that the Oklahoma Veterans Commission is responsible by statute for the operation of the Oklahoma Veterans Centers, and that funds therefor are derived from appropriations, per diem payments by the United States Veterans Administration and maintenance charges to patient members. It is a change in the criteria for establishing these maintenance charges which forms the basis of your request. There are two issues. If the Commission is one of those agencies which must comply with the Administrative Procedures Act, 75 O.S. 301 [75-301] et seq. (1971), and if the criteria involved constitute rules under the same Act, then 75 O.S. 308 [75-308] must be complied with. 75 O.S. 308 [75-308] provides for the filing of rules with the Legislature, and approval or disapproval of them by the Legislature.  75 O.S. 301 [75-301] (1) defines agency: "(1) 'agency' means any state board, commission, department, authority, bureau or officer authorized by the constitution or statutes to make rules or to formulate orders, . . .' " There are seven exceptions stated in the same section, the relevant one being 75 O.S. 301 [75-301](1) f: "The supervisory or administrative agency of any penal, mental, medical or eleemosynary institution, in respect to the institutional supervision, custody, control, care or treatment of inmates, prisoners, or patients therein;" While the Commission may be a supervisory or administrative agency of a medical institution, the issue here is not in respect to institutional supervision, custody, control or care of patients, but instead deals with criteria used in computing monetary charges, making rules of general applicability. Consequently, the Commission is an agency for purposes of 75 O.S. 308 [75-308] compliance.  A rule is defined in 75 O.S. 301 [75-301](2) as: ". . . any agency statement of general applicability and future effect that implements, interprets or prescribes substantive law or policy, or prescribes the procedure or practice requirements of the agency. The term includes the amendment or repeal of a prior rule. . ." It is, therefore, the official opinion of the Attorney General that the Oklahoma War Veterans Commission must comply with the procedure prescribed by 75 O.S. 308 [75-308] (1971) when it wishes to make changes in criteria for establishing maintenance charges at the Oklahoma Veterans Centers. (WILLIAM W. GORDEN, JR.) (ksg)